Romrauer, J.,
delivered the opinion of the court on motion for re-hearing.
The plaintiff’s counsel in his arguments both on the hearing of the appeal and on the hearing of this motion,, has lost sight of the reason which makes the general rules applicable to proceedings before justices of the peace in ordinary actions, inapplicable’ to proceedings *11had before them for the enforcement of the lien of mechanics against the property benefited.
The legislature has seen fit to invest justices of. the peace with jurisdiction in these cases, where the amount'involved is small, but it has taken proper care that each step in the proceeding should notwithstanding be evidenced by some entry in the circuit clerk’s office, that-being the only place where parties are bound to look, whether such lien exists or not.
Until the filing of the account in the clerk’s office,, the lien of the mechanic is a secret lien. It is such from the necessity of the case. But from that moment on, each entry which aids to transform the inchoate lien into a valid charge against the property, must be found among the records of the clerk’s office.
Where more than ninety days have elapsed after the filing of the lien account, creditors and purchasers are justified to assume that the lien has expired by limitation, in the absence of any record evidence that suit has been instituted thereon. It is for that reason that the law requires the record entry within such time, by notice filed showing when and before what justice suit will be-instituted, provided the mechanic elects to sue before a justice. It is for that reason that we held that such notice is as essential a pre-requisite to the validity of the judgment as the filing of the account. We can not see on what principle we could dispense with one, which would not alike be applicable to both.
It is preferable, although perhaps not essential, that the filing of both the account and the notice should be averred in the statement filed before the justice, but it is indispensable that a compliance with the law as to both • should appear on the face of the proceedings before the justice in one shape or -another, to validate his judgment.
The application of correct legal principles to the facts of this case may work unexpected hardship to the plaintiff, but we can not permit our sympathies with an honest *12■creditor to outweigh considerations which we deem essential to the administration of law in the letter and spirit.
All the judges concurring,
the motion for re-hearing is overruled.